Citation Nr: 0709654	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to hepatitis C. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to 
July 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hepatitis C and diabetes mellitus (DM).  The veteran 
disagreed with the findings and the current appeal ensued.  
The veteran also raised the issue of his diabetes mellitus as 
secondary to his hepatitis C.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
shows that the veteran had hepatitis C in service or for many 
years after service, or that it is as a result of any 
incident of service.  

2.  DM did not occur in service or within one year of service 
discharge.  

3.  DM is not due to, nor is it a result of or aggravated by 
a service-connected condition.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).  

2.  DM was not incurred in, or aggravated by service, nor is 
it secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in November 2001, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for a service connection.  In view of this, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case, as the claims were initiated prior to the 
implementation of the VCAA.  However, proper VA process was 
eventually performed as to the claims.  The Board concludes 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was not 
appropriately notified in this regard.  However, despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The preponderance of the evidence is against the 
claims on appeal, and any question as to the effective date 
and disability rating to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, 
scheduled, and then the hearing request was withdrawn on his 
behalf through his representative.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection
a.  Hepatitis C

The veteran essentially contends that he has hepatitis C as a 
result of his active service.  He maintains that during 
service, he was exposed to blood.  He states that he received 
inoculations in service with an air gun and that he was not 
exposed to risk factors such as drug abuse, until after he 
was diagnosed with hepatitis C.  He therefore, asserts that 
service connection is warranted for hepatitis C in this case.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

In this case, service medical records are devoid of findings, 
treatment, or diagnosis for hepatitis C.  There is no medical 
evidence of in-service exposure to risk factors, to include 
blood transfusions, tattoos, or intravenous drug use.  The 
veteran claims that he was inoculated by an air gun in 
service, but there is no evidence to substantiate those 
statements.  The first evidence that the veteran had a 
diagnosis of hepatitis C was in 1992, many years after 
service, in documents associated with records generated by 
the Rochester Medical Center.  VA medical records also show a 
history of hepatitis C since the 1980's and in a VA Alcohol 
Use Treatment Summary dated in June 1997, the history 
reflects that the veteran initially entered treatment for 
drug use in 1979.  

Although the veteran claims that he has hepatitis C as a 
result of inoculations with an air gun inservice, and he has 
submitted a copy of a study performed that finds jet 
injectors capable of transmitting blood-borne pathogens, no 
medical examiner has linked his hepatitis C to this study, or 
made any determination on the etiology of his hepatitis C.  
The only evidence linking his diagnosed hepatitis C to 
service is the veteran's statement of such.  The veteran's 
contention regarding the cause of his disability is not 
probative, since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, lacking a diagnosis of hepatitis C in 
service, exposure to hepatitis C in service, risk factors to 
associate exposure to hepatitis C in service, or a medical 
examiner providing an opinion linking his hepatitis C to 
service, a basis upon which to grant service connection has 
not been presented.  


b.  Diabetes Mellitus

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
diseases, including DM, may be presumed incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability.  

In this case, the veteran's service medical records are 
devoid of findings, treatment, or diagnosis, of DM, or a 
diagnosis of DM within one year of service discharge.  His 
laboratory findings in service were negative and the first 
evidence of a diagnosis of DM was in 1998, many years after 
service discharge.  Therefore, there is no evidence of DM on 
a direct basis associated with service, or on a presumptive 
basis, diagnosed to a 10 percent level, within one year of 
service discharge.  Again, only the veteran's statements that 
his DM is the result of service is presented, and again, he 
does not have the medical expertise to make those findings.  
See Espiritu.  Therefore, service connection is not warranted 
on a direct basis.  

Finally, service connection for DM, secondary to hepatitis C 
is not warranted.  In order to warrant secondary service-
connection, it is not necessary for the Board to make a 
determination as to whether or not the veteran's DM is 
caused, or aggravated by his hepatitis C.  The veteran's 
hepatitis C is not service-connected, and therefore, whether 
or not his diagnosed DM is related to his hepatitis C is moot 
in this regard.  


ORDER

Service connection for hepatitis C is denied.  

Service connection for DM, to include as secondary to 
hepatitis C is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


